PER CURIAM.
The petition for writ of certiorari is granted and this cause is remanded to the trial court for a determination of whether the respondent was given proper notice of the final hearing during which paternity was determined. On remand, if the trial court finds that respondent did not receive proper notice of the final hearing, the final judgment of paternity is void, Shields v. Flinn, 528 So.2d 967 (Fla. 3d DCA 1988); Falkner v. Amerifirst Fed. Sav. & Loan Ass’n, 489 So.2d 758 (Fla. 3d DCA 1986), and the order granting the respondent’s motion for physical examination is affirmed. Conversely, if the trial court determines that the respondent received proper notice of the final hearing, the order granting the respondent’s motion for physical examination is quashed. Miller v. Cowart, 546 So.2d 768 (Fla. 2d DCA 1989).
Accordingly, the petition for writ of cer-tiorari is granted and this cause is remanded for further proceedings consistent with this opinion.